Exhibit 10.17

FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of October 25, 2016, by and between OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise party thereto from time to time (each
a “Lender” and collectively, the “Lenders”) including Oxford in its capacity as
a Lender and CERUS CORPORATION, a Delaware corporation with offices located at
2550 Stanwell Drive, Concord, CA  94520 (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of June 30, 2014, as amended by that certain First
Amendment to Loan and Security Agreement dated as of January 30, 2015, that
certain Second Amendment to Loan and Security Agreement dated as of September
29, 2015 and that certain Third Amendment to Loan and Security Agreement dated
as of July 28, 2016 (as the same may from time to time be amended, modified,
supplemented or restated, the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) modify the
operating accounts requirements and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein.

D.Collateral Agent and Lenders have agreed to modify such consent and to amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.  

2.1Section 6.6 (Operating Accounts).  Section 6.6(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(a)Maintain all of Borrower’s and each Loan Party’s Collateral Accounts in
accounts which are subject to a Control Agreement in favor of Collateral Agent.
Notwithstanding the foregoing, (i) Borrower shall not be required to deliver to
Collateral Agent a Control Agreement over Borrower’s account numbered [ACCOUNT
NUMBER] at National Financial Services LLC provided that such account shall (x)
be closed by no later than August 31, 2017 and (y) only hold shares of Aduro
(NASDAQ: ADRO) and (ii) no Foreign Subsidiary which is a Loan Party shall be
required to deliver to Collateral Agent a Control Agreement to the extent
perfection is not recognized under local laws, as reasonably determined by
Collateral Agent.”

2.2Section 6.6 (Operating Accounts).  Section 6.6(b)(iii) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(iii) Restricted Bank Accounts.”

--------------------------------------------------------------------------------

3.Limitation of Amendment.

3.1The amendments set forth in Section 2 above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon (i) the due
execution and delivery to Collateral Agent and Lenders of this Amendment by each
party hereto, and (ii) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.

 

2

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

By:

 

/s/ Mark Davis

Name:

 

Mark Davis

Title:

 

Vice President of Finance

 

BORROWER:

 

CERUS CORPORATION

 

 

 

By:

 

/s/ Kevin D. Green

Name:

 

Kevin D. Green

Title:

 

VP Finance and CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment to Loan and Security Agreement]

 

 

 